                                       Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 1 of 14



                              1   DANIEL A. PLATT (SBN 132665)
                                  dplatt@loeb.com
                              2   ARTHUR FELS (SBN 294802)
                                  afels@loeb.com
                              3   LOEB & LOEB LLP
                                  10100 Santa Monica Blvd., Suite 2200
                              4   Los Angeles, CA 90067
                                  Telephone: 310.282.2000
                              5   Facsimile: 310.282.2200
                              6   Attorneys for Defendant EMPLOYEE
                                  BENEFIT MANAGEMENT
                              7   SERVICES, LLC (misdenominated as
                                  Employee Benefit Management
                              8   Services, Inc.)
                              9
                           10                              UNITED STATES DISTRICT COURT
                           11               NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                           12
                           13     MONTEREY PENINSULA                             )   Case No.: 5:20-cv-01660-NC
                                  HORTICULTURE, INC. dba ROCKET                  )
                           14     FARMS and MONTEREY                             )   Hon. Mag. Nathanael M. Cousins
                                  PENINSULA HORTICULTURE,                        )
                           15     INC./STEVEN ROBERTS ORIGINAL                   )   Date: May 13, 2020
                                  DESSERTS, LLC, EMPLOYEE                        )   Time: 1:00 p.m.
                           16     BENEFIT PLAN,                                  )   Place: Courtroom 5, 4th Floor, San
                                                                                 )          Jose Courthouse
                           17                    Plaintiffs,                     )
                                                                                 )   DEFENDANT EMPLOYEE
                           18              v.                                    )   BENEFIT MANAGEMENT
                                                                                 )   SERVICES, LLC’S NOTICE OF
                           19     EMPLOYEE BENEFIT                               )   MOTION AND MOTION TO
                                  MANAGEMENT SERVICES, INC.;                     )   DISMISS PLAINTIFFS’
                           20                                                    )   COMPLAINT PURSUANT TO
                                                 Defendant.                      )   FED. R. CIV. P. 12(B)(6);
                           21                                                    )   MEMORANDUM OF LAW IN
                                                                                 )   SUPPORT THEREOF
                           22                                                    )
                                                                                 )   Complaint Filed: March 6, 2020
                           23                                                    )   Trial Date: None Set
                                                                                 )
                           24                                                    )
                                                                                 )
                           25                                                    )
                           26
                           27
                           28

      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                               NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                          MEMORANDUM OF LAW
         Corporations
                                         Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 2 of 14



                              1                                            TABLE OF CONTENTS
                              2                                                                                                                      Page
                              3   I.       INTRODUCTION ........................................................................................... 2
                              4   II.      PERTINENT FACTS ALLEGED BY ROCKET........................................... 3
                              5   III.     PROCEDURAL HISTORY THROUGH THE DISMISSAL OF
                                           PLAINTIFFS’ FIRST COMPLAINT AGAINST EBMS .............................. 4
                              6
                                  IV.      PROCEDURAL HISTORY AFTER DISMISSAL OF
                              7            PLAINTIFFS’ FIRST COMPLAINT AGAINST EBMS .............................. 4
                              8   V.       ARGUMENT .................................................................................................. 5
                              9            A.       The Legal Standard on a Motion to Dismiss. ....................................... 5
                           10              B.       The ASA Mandates Dismissal Because Rocket Failed to
                                                    Mediate in Good Faith. ......................................................................... 6
                           11
                                           C.       Rocket’s First Cause of Action for Breach of Fiduciary Duty
                           12                       must be Dismissed Because EBMS did not owe a Fiduciary
                                                    Duty to Rocket. ..................................................................................... 7
                           13
                                  VI.      CONCLUSION ............................................................................................... 9
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                               i
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                                   NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                              MEMORANDUM OF LAW
         Corporations
                                       Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 3 of 14



                              1
                                                                         TABLE OF AUTHORITIES
                              2
                                                                                                                                                   Page(s)
                              3
                              4   Cases

                              5   In re A.T. Reynolds & Sons, Inc.,
                                      452 B.R. 374 (S.D.N.Y. 2011) ............................................................................... 6
                              6
                              7   Ashcroft v. Iqbal,
                                     129 S. Ct. 1937 (2009)............................................................................................ 5
                              8
                                  Baca v. Dileo,
                              9     No. 1:15-cv-01916-DAD-JDP (PC), 2020 U.S. Dist. LEXIS 9918
                           10       (E.D. Cal. Jan. 21, 2020) ........................................................................................ 6
                           11     Beliveau v. Caras,
                           12        873 F.Supp. 1393 (CD Cal. 1995) .......................................................................... 5

                           13     Bell Atlantic Corp. v. Twombly,
                                     550 U.S. 544 (2007) ............................................................................................... 5
                           14
                           15     Brosnan v. Dry Cleaning Station Inc.,
                                     No. C-08-02028 EDL, 2008 U.S. Dist. LEXIS 44678 (N.D. Cal.
                           16        June 6, 2008)........................................................................................................... 6
                           17
                                  Cent. Valley AG Coop. v. Leonard,
                           18       400 F. Supp. 3d 819 (D. Neb. 2019) ...................................................................... 9
                           19     Dalameter v. Anytime Fitness, Inc.,
                           20       722 F. Supp. 2d 1168 (E.D. Cal. 2010) .................................................................. 6

                           21     Hakopia v. Mukasey,
                                    551 F.3d 843 (9th Cir. 2008) .................................................................................. 7
                           22
                           23     Hughes Aircraft Co. v. Jacobson,
                                    525 U.S. 432 (1999) ............................................................................................... 9
                           24
                                  Maine State Ret. Sys. v. Countrywide Fin. Corp.,
                           25
                                    722 F. Supp. 2d 1157 (C.D. Cal. 2010) .................................................................. 5
                           26
                                  SEC v. Cross Fin’l Services, Inc.,
                           27       908 F.Supp. 718 (CD Cal. 1995) ............................................................................ 5
                           28
                                                                                                i
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                                    NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                               MEMORANDUM OF LAW
         Corporations
                                       Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 4 of 14



                              1   Shroyer v. New Cingular Wireless Services, Inc.,
                              2      622 F.3d 1035 (9th Cir. 2010) ................................................................................ 5

                              3   Strom v. United States,
                                     641 F.3d 1051 (9th Cir. 2011) ................................................................................ 5
                              4
                              5   W.E. Aubuchon Co. v. BeneFirst, LLC,
                                    661 F. Supp. 2d 37 (D. Mass. 2009)....................................................................... 9
                              6
                                  Statutes
                              7
                              8   Employee Retirement Income Security Act of 1974 ................................................... 8

                              9   ERISA (b) Section 502(a)(2) ....................................................................................... 4
                           10     ERISA sections 3(21)(A)(i) and (iii) ........................................................................... 7
                           11
                                  Other Authorities
                           12
                                  F. R. Civ. P. 12(d) ........................................................................................................ 7
                           13
                                  Fed. R. Civ. P. 12(b)(6) ............................................................................................... 5
                           14
                           15     Federal Rules of Civil Procedure, Rule 12(b)(6)..................................................... 1, 3
                           16     LR 6-9(a)...................................................................................................................... 6
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                                  ii
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                                     NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                                MEMORANDUM OF LAW
         Corporations
                                       Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 5 of 14



                              1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                              2            PLEASE TAKE NOTICE THAT on May 13, 2020 at 1:00 p.m., or as soon
                              3   thereafter as counsel may be heard, in Courtroom 5 of the San Jose Courthouse at 280
                              4   South 1st Street in San Jose, California, defendant Employee Benefit Management
                              5   Services, LLC, misdenominated as Employee Benefit Management Services, Inc.
                              6   (“EBMS”), will, and hereby does, move this Court for an order dismissing the causes
                              7   of action of plaintiffs Monterey Peninsula Horticulture, Inc., dba Rocket Farms, and
                              8   Monterey Peninsula Horticulture, Inc./Steven Roberts Original Desserts, LLC,
                              9   Employee Benefit Plan for Breach of Fiduciary Duty, Breach of Contract, Indemnity,
                           10     and Professional Negligence pursuant to Federal Rules of Civil Procedure, Rule
                           11     12(b)(6) on the grounds that the complaint fails to state a claim upon which relief may
                           12     be granted.
                           13              This motion is based upon this Notice of Motion, Motion, and Memorandum
                           14     of Law, the concurrently filed Declaration of Daniel A. Platt and Request for Judicial
                           15     Notice, all pleadings and papers on file in this action, any reply papers that may be
                           16     filed in support of the Motion, and upon such other evidence and arguments as may
                           17     be presented to the Court at the time of the hearing.
                           18
                                  Dated: April 6, 2020                       LOEB & LOEB LLP
                           19                                                DANIEL A. PLATT
                                                                             ARTHUR FELS
                           20
                           21
                           22                                                By:     /s/ Arthur Fels
                                                                                    Arthur Fels
                           23                                                       Attorneys for Defendant
                                                                                    EMPLOYEE BENEFIT
                           24                                                       MANAGEMENT SERVICES,
                                                                                    LLC (misdenominated as
                           25                                                       Employee Benefit Management
                                                                                    Services, Inc.)
                           26
                           27
                           28
                                                                             1
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                          NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                     MEMORANDUM OF LAW
         Corporations
                                       Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 6 of 14



                              1                                MEMORANDUM OF LAW
                              2   I.       INTRODUCTION1
                              3            Plaintiff Monterey Peninsula Horticulture, Inc., dba Rocket Farms, (“Rocket”)
                              4   is one of the largest horticultural and fresh cut herb employers in California, with
                              5   hundreds of employees across fifteen different locations, including the Salinas Valley.
                              6   Salinas Valley Memorial Hospital (“SVMH”) is a major healthcare provider for
                              7   Rocket’s employees.
                              8            Prior to July 1 2014, Rocket provided fully insured healthcare coverage to its
                              9   employees in the Salinas area. In early 2014, Rocket, with the cooperation of its
                           10     broker, Alliant Insurance Services, Inc. (“Alliant”), began exploring a transition to a
                           11     self-funded employee healthcare model as a cost-saving measure. Rocket ultimately
                           12     retained defendant Employee Benefit Management Services, LLC (“EBMS”) as a
                           13     third-party administrator during Rocket’s self-funded period.
                           14              Rocket, along with EBMS, simultaneously retained Advanced Medical pricing
                           15     Solutions, Inc. (“AMPS”), fka CDS Claims Delegate Services, LLP (“CDS”), to
                           16     incorporate a reference based reimbursement (RBR) mechanism as a further cost-
                           17     saving measure, which pays providers on a cost plus model based on healthcare
                           18     provider costs derived from Medicare (the “CDS Agreement”).2
                           19              Between July 1, 2014 and June 30, 2017, EBMS (as third-party administrator
                           20     of the plan) and CDS (as the RBR vendor) administered Rocket’s self-funded
                           21     employee health plan. EBMS paid healthcare providers, such as SVMH, based on
                           22     CDS’s calculations. SVMH unsuccessfully appealed the RBR determinations made
                           23     by CDS and ultimately filed a lawsuit against Rocket for allegedly underpaid bills
                           24
                                           1
                                            The facts contained in the introduction are for background purposes only and
                           25     not offered as part, or necessary in considering any, of the legal arguments contained
                                  in this motion, and, to the extent not alleged in the complaint, are all subject to judicial
                           26     notice. (See, Request for Judicial Notice (“RJN”) at ¶¶ 1-4, Exs. 1-4.)
                                          2
                           27               The CDS Agreement is a tripartite agreement among Rocket, CDS and
                                  EBMS.
                           28
                                                                               2
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                           NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                      MEMORANDUM OF LAW
         Corporations
                                        Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 7 of 14



                              1   (the “SVMH Matter”). Rocket, in turn, filed a third party complaint (“TPC”) against
                              2   EBMS, CDS, and Alliant. EBMS successfully moved to dismiss the TPC because
                              3   Rocket did not comply with the dispute resolution procedure in its contract with
                              4   EBMS.
                              5            Rocket has since filed the within Action. As set forth in greater detail below,
                              6   this Action is defective, in whole or in part, for two reasons. First, Rocket failed,
                              7   again, to comply with the contractual requirement to mediate this case prior to filing
                              8   this lawsuit because it failed to attend, which mandates dismissal of the Action.
                              9   Second, Rocket’s first cause of action for Breach of Fiduciary Duty fails because the
                           10     ASA specifically provides that EBMS “shall, for no purpose, be deemed [a] fiduciary”
                           11     of Rocket.
                           12     II.      PERTINENT FACTS ALLEGED BY ROCKET.
                           13              Rocket is a California farming corporation with business operations in Half
                           14     Moon Bay, Salinas, and Thermal, California. (Compl., ¶ 4.) In 2014, Rocket
                           15     implemented a self-funded health benefit program for its 350 employees and their
                           16     dependents (the “Plan”). Id. Rocket was the sponsor and plan fiduciary for the Plan.
                           17     Id.
                           18              EBMS is a Montana corporation that operates as a third-party administrator for
                           19     self-funded employee health plans. (Compl., ¶ 5.) In 2014, on the advice of its
                           20     insurance broker, Rocket hired EBMS to act as the third-party administrator for the
                           21     Plan according to the terms and conditions of the ASA. (Compl., ¶ 5, 11.) EBMS
                           22     also worked with other vendors, including CDS and AMPS, to implement a reference
                           23     based reimbursement mechanism to reduce Rocket’s healthcare expenditures.
                           24     (Compl., ¶ 18, 59(c).)
                           25              The relationship between Rocket and EBMS is controlled by two agreements.
                           26     First, the Administrative Services Agreement (“ASA”) describes EBMS’s duties as
                           27     the third-party administrator of the Plan. (Compl., ¶ 11.) Second, the CDS Agreement
                           28     incorporated the Plan’s referenced based pricing mechanism. (Compl., ¶ 18, 19.) The
                                                                               3
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                           NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                      MEMORANDUM OF LAW
         Corporations
                                         Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 8 of 14



                              1   contractual relationship between Rocket and EBMS lasted from July 1, 2014 through
                              2   June 30, 2017. (Compl., ¶ 10.)
                              3   III.     PROCEDURAL          HISTORY       THROUGH         THE      DISMISSAL    OF
                              4            PLAINTIFFS’ FIRST COMPLAINT AGAINST EBMS
                              5            On December 13, 2018, Rocket filed the TPC in the SVMH Matter against
                              6   EBMS, AMPS, CDS, and Alliant. (SVMH Matter ECF No. 44; RJN, ¶ 2, Ex. 2.)
                              7   Rocket’s claims against EBMS included counts for (a) breach of fiduciary duty under
                              8   Section 502(a)(2) of ERISA, (b) breach of contract, and (c) professional negligence.
                              9   Id. at ¶¶ 31-39, 59-62, and 79-83.
                           10              On February 22, 2019, EBMS filed a motion to dismiss the TPC on the grounds
                           11     that Rocket failed to satisfy a condition precedent for filing suit under the ASA,
                           12     namely, mediation. (SVMH Matter ECF No. 71; RJN, ¶ 3, Ex. 3.) That motion was
                           13     granted on June 21, 2019 when Judge Koh issued her ruling on EBMS’s motion
                           14     dismiss, concluding as follows:
                           15                    For the foregoing reasons, the Court GRANTS EBMS’s
                           16                    motion to dismiss [Rocket’s] TPC against EBMS without
                           17                    leave to amend. The Court’s dismissal is without prejudice
                           18                    to Monterey refiling its claims against EBMS once
                           19                    Monterey has fulfilled the mediation condition precedent in
                           20                    the TPC.
                           21     (SVMH Matter ECF. No. 98 at 12; RJN, ¶ 4, Ex. 4.) Judge Koh further noted that
                           22     “[b]y its plain language, Section 11.01 [of the ASA] requires mediation before either
                           23     EBMS or [Rocket] pursues ‘all legal and equitable remedies.” Id. at 11 (emphasis in
                           24     original).
                           25     IV.      PROCEDURAL HISTORY AFTER DISMISSAL OF PLAINTIFFS’
                           26              FIRST COMPLAINT AGAINST EBMS
                           27              Rocket and EBMS thereafter agreed to mediate this dispute on November 22
                           28     2019 in Billings, MT as required by the ASA. (Declaration of Daniel A. Platt (“Platt
                                                                              4
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                            NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                       MEMORANDUM OF LAW
         Corporations
                                       Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 9 of 14



                              1   Decl., ¶ 2.) Two representatives of EBMS and its counsel attended. Id. Counsel for
                              2   Rocket attended alone, with no employee, officer or director of Rocket. Id. Rocket
                              3   filed this case on March 6, 2020.
                              4   V.       ARGUMENT
                              5            A.    The Legal Standard on a Motion to Dismiss.
                              6            A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is similar to the
                              7   common law general demurrer in that it tests the legal sufficiency of the claims stated
                              8   in a plaintiff’s complaint. Strom v. United States, 641 F.3d 1051, 1067 (9th Cir.
                              9   2011); SEC v. Cross Fin’l Services, Inc., 908 F.Supp. 718, 726-27 (CD Cal. 1995);
                           10     Beliveau v. Caras, 873 F.Supp. 1393, 1395 (CD Cal. 1995). A “claim” for purposes
                           11     of Fed. R. Civ. P. 12(b)(6) refers to a set of facts that, if established, entitle the pleader
                           12     to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Dismissal is
                           13     warranted under 12(b)(6) when the complaint either fails to allege a cognizable legal
                           14     theory or is plagued by the absence of sufficient facts alleged under a cognizable legal
                           15     theory. Shroyer v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1041 (9th
                           16     Cir. 2010).
                           17              In deciding a motion to dismiss under Rule 12(b)(6), the Court must accept as
                           18     true all well-pleaded factual allegations and draw all reasonable inferences in the
                           19     plaintiff’s favor. See Maine State Ret. Sys. v. Countrywide Fin. Corp., 722 F. Supp.
                           20     2d 1157, 1162-63 (C.D. Cal. 2010). However, “the Court is not required to accept as
                           21     true allegations that are merely conclusory, unwarranted deductions of fact, or
                           22     unreasonable inferences.” Id. at 1162-63 (internal quotations omitted); see also
                           23     Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (“[T]he tenet that a court must accept
                           24     as true all of the allegations contained in a complaint is inapplicable to legal
                           25     conclusions. Threadbare recitals of the elements of a cause of action, supported by
                           26     mere conclusory statements, do not suffice.”).
                           27
                           28
                                                                                5
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                           NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                      MEMORANDUM OF LAW
         Corporations
                                      Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 10 of 14



                              1            B.     The ASA Mandates Dismissal Because Rocket Failed to Mediate in
                              2                   Good Faith.
                              3            Naturally, if a contract requires mediation as a condition precedent to litigation,
                              4   any action brought prior to mediation is subject to dismissal. See e.g. Brosnan v. Dry
                              5   Cleaning Station Inc., No. C-08-02028 EDL, 2008 U.S. Dist. LEXIS 44678, at *2
                              6   (N.D. Cal. June 6, 2008) (“Failure to mediate a dispute pursuant to a contract that
                              7   makes mediation a condition precedent to filing a lawsuit warrants dismissal.”);
                              8   Dalameter v. Anytime Fitness, Inc., 722 F. Supp. 2d 1168, 1180-81 (E.D. Cal. 2010)
                              9   (dismissing lawsuit where “[t]here [was] no dispute that the parties have not engaged
                           10     in mediation” because “[f]ailure to mediate a dispute pursuant to a contract that makes
                           11     mediation a condition precedent to filing a lawsuit warrants dismissal.”).
                           12              Rocket Farms was required to mediate in good faith by, at minimum, attending
                           13     mediation, providing pre-mediation memoranda, and producing an organizational
                           14     representative with sufficient authority to settle. In re A.T. Reynolds & Sons, Inc.,
                           15     452 B.R. 374, 381 (S.D.N.Y. 2011) (quoting John Lande, Using Dispute System
                           16     Design Methods to Promote Good-Faith Participation in Court-Connected Mediation
                           17     Programs, 50 UCLA L. Rev. 69 (2002)). This standard was recently quoted with
                           18     approval by the United States District Court for the Eastern District of California.
                           19     Baca v. Dileo, No. 1:15-cv-01916-DAD-JDP (PC), 2020 U.S. Dist. LEXIS 9918, at
                           20     *9 (E.D. Cal. Jan. 21, 2020). The presence of counsel at the mediation is not a an
                           21     appropriate substitute, and is expressly rejected as such by the local rules of this Court.
                           22     See ADR LR 6-9(a) (“All named parties and their counsel are required to attend the
                           23     Mediation in person unless excused under paragraph (d) below. This requirement
                           24     reflects the Court’s view that the principal values of Mediation include affording
                           25     litigants opportunities to articulate directly to the other parties and a neutral their
                           26     positions and interests and to hear, first hand, their opponent’s version of the matters
                           27     in dispute.”)
                           28
                                                                                 6
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                            NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                       MEMORANDUM OF LAW
         Corporations
                                      Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 11 of 14



                              1            Rocket failed to satisfy its obligation to mediate in good faith because it failed
                              2   to have a corporate representative attend the mediation along with its lawyer. (Platt
                              3   decl., ¶ 2.) Because it did not attend, Rocket’s complaint must be dismissed pursuant
                              4   to Section 11.01 of the ASA.3
                              5            C.       Rocket’s First Cause of Action for Breach of Fiduciary Duty must
                              6                     be Dismissed Because EBMS did not owe a Fiduciary Duty to
                              7                     Rocket.
                              8            Plaintiffs’ first count for Breach of Fiduciary Duty alleges that “EBMS is a
                              9   fiduciary because EBMS exercise[d] authority over Plan assets; exercised discretion
                           10     regarding the drafting, design and terms of the SPD; and exercised discretion
                           11     regarding the adjudication of first level provider appeals.” (Compl., ¶ 41).
                           12              This allegation is directly contradicted by both Plaintiffs’ own allegations and
                           13     the express language of the ASA. First, the Complaint describes Rocket, not EBMS,
                           14     as “the sponsor and plan fiduciary of the Plan under ERISA sections 3(21)(A)(i) and
                           15     (iii).” (Compl., ¶ 4); Hakopia v. Mukasey, 551 F.3d 843, 846 (9th Cir. 2008)
                           16     (“Allegations in a complaint are considered judicial admissions.”) Second, and
                           17     perhaps more important, the ASA expressly and repeatedly states that EBMS is
                           18     not a fiduciary:
                           19               Section 2.05 => Contract Administrator [EBMS] and Plan Sponsor
                           20                    [Rocket] agree that any and all functions performed by Contract
                           21                    Administrator on behalf of the Plan Sponsor do not give rise to
                           22                    Contract Administrator acting as a “fiduciary” of the Plan. Both
                           23                    parties agree that the Contract Administrator is not a fiduciary of
                           24                    or for the Plan; that Contract Administrator does not have
                           25                    discretionary authority or discretionary control with respect to the
                           26
                                           3
                           27           The Court also has the inherent power to convert this motion to a motion for
                                  summary judgment if it deems necessary. F. R. Civ. P. 12(d).
                           28
                                                                                 7
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                              NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                         MEMORANDUM OF LAW
         Corporations
                                      Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 12 of 14



                              1                  management of the Plan; that Contract Administrator does not
                              2                  exercise any authority or control with respect to the management or
                              3                  disposition of the assets of the Plan; that Contract Administrator does
                              4                  not render investment advice; and with respect to the foregoing, the
                              5                  Contract Administrator has no authority or responsibility to do so.
                              6                  (Emphasis added.)
                              7             Section 5.02 => It is understood and agreed that the Contract
                              8                  Administrator is, and shall remain, an independent contractor with
                              9                  respect to the services being performed and shall, for no purpose, be
                           10                    deemed an employee or fiduciary of the Plan Sponsor. (Emphasis
                           11                    added.)
                           12               Section 5.03 => It is understood and agreed that the Contract
                           13                    Administrator is not a “Plan Sponsor,” “Plan Administrator” or
                           14                    “Fiduciary” of or for the Plan within the meaning of the Employee
                           15                    Retirement Income Security Act of 1974 (“ERISA”) or applicable
                           16                    state law. Notwithstanding anything in the agreement to the contrary,
                           17                    any delegation of authority or duties pursuant to this Agreement
                           18                    construed by a court of law or government agency to make the
                           19                    Contract Administrator such a Plan Administrator or fiduciary shall
                           20                    be null and void, and such duties are hereby retained by the Plan
                           21                    Sponsor. Accordingly, any services to be performed by Contract
                           22                    Administrator shall be limited to the ministerial services set forth
                           23                    in this Agreement and the performance by Contract Administrator of
                           24                    such services shall be subject to review by the Plan Sponsor.
                           25                    (Emphasis added.)
                           26               Section 5.06 => It is understood by the Plan Sponsor that the
                           27                    Contract Administrator is not an insurance company, investment
                           28
                                                                                  8
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                               NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                          MEMORANDUM OF LAW
         Corporations
                                      Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 13 of 14



                              1                  advisor, plan administrator, fiduciary, custodian, law firm or
                              2                  actuarial firm. (Emphasis added.)
                              3   (Compl., Ex. 2 at 6, 7, 8.) Rocket therefore cannot maintain an action against its third-
                              4   party administrator for breach of fiduciary duty. See e.g. W.E. Aubuchon Co. v.
                              5   BeneFirst, LLC, 661 F. Supp. 2d 37, 52 (D. Mass. 2009) (“In situations where an
                              6   employee benefit plan has contracted with a third party to provide claims processing
                              7   and other administrative services to the plan, but has retained discretion to decide
                              8   disputed claims, courts have universally ruled that the service provider is not a
                              9   fiduciary.”) (Internal quotations omitted).4
                           10     VI.      CONCLUSION
                           11              For the reasons set forth above, EBMS respectfully requests that the Complaint
                           12     be dismissed, or, alternatively, that the first count for Breach of Fiduciary Duty be
                           13     ////
                           14     ////
                           15     ////
                           16     ////
                           17     ////
                           18     ////
                           19     ////
                           20     ////
                           21
                                           4
                                          All controlling authority is consistent with this result. For example, in a recent
                           22     case decided in the federal district of Nebraska involving the same reference based
                                  reimbursement vendors, the court considered whether a third-administrator should be
                           23     considered a fiduciary because of “(1) the way [the third-party administrator]
                                  designed the Plan, (2) the way [the third-party administrator] administered costs-
                           24     savings mechanisms for claims processing, and (3) [the third-party administrator’s]
                                  decision to retain AMPS and CDS.” Cent. Valley AG Coop. v. Leonard, 400 F. Supp.
                           25     3d 819, 835 (D. Neb. 2019). The court’s holding was clear. “[N]one of these
                                  circumstances made [the third-party administrator] a fiduciary of the plan.” Id. It
                           26     was also consistent with United States Supreme Court authority that “ERISA’s
                                  fiduciary duty requirement simply is not implicated where… the Plan’s settlor, makes
                           27     a decision regarding the form or structure of the Plan such as who is entitled to receive
                                  Plan benefits and in what amounts, or how such benefits are calculated.” Hughes
                           28     Aircraft Co. v. Jacobson, 525 U.S. 432, 444 (1999).
                                                                                 9
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                              NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                         MEMORANDUM OF LAW
         Corporations
                                      Case 5:20-cv-01660-NC Document 9 Filed 04/06/20 Page 14 of 14



                              1   dismissed.
                              2                                            Respectfully submitted,
                              3
                                  Dated: April 6, 2020                      LOEB & LOEB LLP
                              4                                             DANIEL A. PLATT
                                                                            ARTHUR FELS
                              5
                                                                            By:    /s/ Arthur Fels
                              6                                                   Arthur Fels
                                                                                  Attorneys for Defendant
                              7                                                   EMPLOYEE BENEFIT
                                                                                  MANAGEMENT SERVICES,
                              8                                                   LLC. (misdenominated as
                                                                                  Employee Benefit Management
                              9                                                   Services, Inc.)
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                           10
      Loeb & Loeb                 18890815.5
A Limited Liability Partnership
                                                         NOTICE OF MOTION AND MOTION TO DISMISS;
    Including Professional        231426-10003                    MEMORANDUM OF LAW
         Corporations
